NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JENNIFER GEORGE RAMOS; et al.,                  No. 16-15459

                Plaintiffs-Appellants,          D.C. No. 5:14-cv-04713-PSG

 v.
                                                MEMORANDUM*
THOMAS G. RAMOS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Paul S. Grewal, Magistrate Judge, Presiding**

                            Submitted May 24, 2017***

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Jennifer George Ramos, Moises G. Ramos, Catherine R. Volkman, and

Susan Nellie R. Nisperos appeal pro se from the district court’s order dismissing


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their diversity action alleging state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). Cervantes v. United States, 330 F.3d

1186, 1187 (9th Cir. 2003). We may affirm on any ground supported by the

record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008). We affirm.

        The district court properly dismissed plaintiffs’ breach of fiduciary duty

claim because plaintiffs failed to allege facts sufficient to show that a fiduciary

relationship existed. See Knox v. Dean, 140 Cal. Rptr. 3d 569, 582-83 (Ct. App.

2012) (setting forth elements of breach of fiduciary duty claim under California

law).

        The district court properly dismissed plaintiffs’ concealment claim because

plaintiffs failed to allege facts sufficient to show that defendants owed a duty to

disclose the facts to plaintiffs and that defendants intentionally concealed facts.

See id. at 583 (setting forth elements of concealment claim under California law).

        Dismissal of plaintiffs’ intentional misrepresentation claim was proper

because plaintiffs failed to allege facts with the specificity required by Federal

Rule of Civil Procedure 9(b). See Kearns v. Ford Motor Co., 567 F.3d 1120,

1124-25 (9th Cir. 2009) (discussing Rule 9(b)’s specificity requirement); see also

Lazar v. Superior Court, 909 P.2d 981, 984-85 (Cal. 1996) (setting forth elements


                                           2                                    16-15459
of claim for fraud based on intentional misrepresentation under California law).

      The district court properly dismissed plaintiffs’ conspiracy claim because

plaintiffs failed to allege facts sufficient to show that defendants committed an

underlying civil wrong resulting in damage. Entm’t Research Grp., Inc. v. Genesis

Creative Grp., Inc., 122 F.3d 1211, 1228 (9th Cir. 1997) (“Under California law,

there is no separate and distinct tort cause of action for civil conspiracy.”).

      The district court did not abuse its discretion in severing defendant Fabros

from the action. See Coleman v. Quaker Oats Co., 232 F.3d 1271, 1296-97 (9th

Cir. 2000) (setting forth standard of review and explaining that the district court

has broad discretion in decisions regarding severance).

      The district court did not abuse its discretion in denying plaintiffs’ motion

for leave to file a motion for reconsideration because plaintiffs failed to set forth

any basis that would warrant reconsideration. See Sch. Dist. No. 1J, Multnomah

Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth

standard of review and grounds for reconsideration).

      We do not consider arguments or facts that were not presented to the district

court. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                           3                                      16-15459